DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to Claim 1, the prior art, either alone or in combination, fails to disclose the feature of “determine a channel priority level to be assigned to each of data frames based on a higher level between a channel priority level of a source device and a channel priority level of a destination device, contained in each of the data frames received from the user device connected to the local access port or each of the data frames transmitted via the pair of paired network link ports;  a routing decision component, configured to obtain the data frames in the data queue in an order of channel priority levels from high to low, and determines attributions of the data frames in each channel priority level based on routing information of the data frames, and based on the attributions of the data frames and the channel priority levels to which they belong to determine routing directions of the data frames”. 

The closest prior art, Shiraki (US 2017/0048145), discloses a switching device includes a plurality of queues that receives and stores therein packets and that outputs each of the stored packets; an information acquiring unit that acquires transmission/reception information acquired by the information acquiring unit on the basis of previous determined priority of the queues, the order in which each of the queues is output. However, Shiraki fails to disclose the limitations stated above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
IN THE CLAIM:

	Claim 1 has been amended as the following: 

1. An Ethernet-based multi-channel switch comprising: 
one or more local access ports for a user device; 
at least one pair of paired network link ports; 
a channel arbitration component, configured to determine a channel priority level to be assigned to each of data frames based on a higher level between a channel priority level of a source device and a channel priority level of a destination device, contained in each of the data frames received from the user device connected to the local access port or each of the data frames transmitted via the pair of paired network link ports and sequentially arrange the data frames, received from the user device and the paired network link ports, in a data queue of a corresponding channel according to the assigned channel priority levels; and 
a routing decision component, configured to obtain the data frames in the data queue in an order of channel priority levels from high to low, and determines attributions of the data frames in each channel priority level based on routing information of the data frames, and based on the attributions of the data frames and the channel priority levels to which they belong to determine routing directions of the data frames.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMING LIU whose telephone number is (571)270-3859. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMING LIU/Primary Examiner, Art Unit 2411